Citation Nr: 0015138	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include service connection due to Agent Orange exposure.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been submitted to 
reopen a claim for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in September 1997 and March 
1998 by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a skin disorder 
enumerated in 38 C.F.R. § 3.309(e).

2.  A current skin disorder is not shown by the evidence.

3.  There is no medical evidence showing an in-service neck 
injury.

4.  There is no medical evidence showing a nexus between the 
veteran's current neck disorder and an in-service injury or 
disease.  

5.  In a May 1992 rating decision, the RO denied, on the 
merits, the veteran's claim of entitlement to service 
connection for PTSD;  the veteran was notified of that 
decision on May 20, 1992 and did not file a notice of 
disagreement; the decision therefore became final.

6.  None of the evidence received since May 1992 in support 
of the veteran's attempt to reopen his claim for service 
connection for PTSD is new or material.
7.  In an August 1971 rating decision, the RO denied, on the 
merits, the veteran's claim of entitlement to service 
connection for a lower back disorder;  the veteran was 
notified of that decision on September 3, 1971 and did not 
file a notice of disagreement; the decision therefore became 
final.

8.  None of the evidence received since August 1971 in 
support of the veteran's attempt to reopen his claim for 
service connection for a lower back disorder is new or 
material.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a skin 
disorder, to include service connection due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§  3.307(d), 3.309(e) (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  A claim of entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  New and material evidence has not been received, and the 
appellant's claim of entitlement to service connection for 
PTSD is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  New and material evidence has not been received, and the 
appellant's claim of entitlement to service connection for a 
lower back disorder is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a skin disorder,  
to include service connection due to Agent Orange exposure

 A.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

B. Service Connection for a Skin Disorder
Based on Exposure to Agent Orange

The veteran contends that he incurs a skin disorder that was 
caused by his exposure to Agent Orange while serving in the 
Republic of Vietnam.  VA regulations provide that, if a 
veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (1999).

In the case of an Agent Orange-related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease which manifests within the relevant time 
period set forth in 38 C.F.R. § 3.307(a)(6)(ii) is sufficient 
to render the claim for service connection for the 
presumptive disease well-grounded.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).   Put another way, "where 38 U.S.C. § 
1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are satisfied, 
the requirements for evidence of both service incurrence and 
causal nexus are satisfied."  Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

An August 1997 VA compensation and pension (C&P) skin 
examination report indicates the veteran complained that he 
had a history of his skin breaking out, especially when 
exposed to the sun.  The veteran further relates therein that 
following exposure to the sun a rash would ensue, which is 
accompanied by severe itching.  The report yielded the 
following diagnosis:  "(1) History of skin eruption during 
warm/hot/sunny weather; (2) No skin disorder present at 
today's visit."  

A critical determination in the veteran's claim for 
presumptive service connection based on his in-service 
exposure to Agent Orange is whether his skin condition is one 
of the presumptive diseases enumerated in 38 C.F.R. 
§ 3.309(e).  While several skin conditions are listed in 
38 C.F.R. § 3.309(e), the veteran has not been diagnosed with 
any of those enumerated conditions.  Because service 
connection in this case cannot be presumed under 38 C.F.R. §§ 
3.307(d) and 3.309(e), the in-service incurrence and causal 
nexus requirements of a well grounded claim have not been 
satisfied based on the veteran's exposure to Agent Orange and 
the Board must find that the appellant's claim is not well 
grounded under this theory.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§  3.307(d), 3.309(e) (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).
   
C.  Direct Service Connection 
Based on Actual Direct Causation

Notwithstanding the foregoing analysis, the appellant is not 
precluded from establishing direct service connection for his 
claimed skin condition.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, because the August 1997 C&P skin 
examination report indicates that the veteran incurred no 
current skin disorder (and there is no other medical evidence 
showing a current skin disorder), the first Caluza element of 
a well-grounded claim is not satisfied.  Therefore, the Board 
must deny the veteran's direct service connection claim for a 
skin disorder as not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

D.  Conclusion

In view of the foregoing, it must be concluded that the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include service connection as a result of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§  3.307(d), 3.309(e) 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The Board 
must again point out that its duty to assist the appellant in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board also notes that the veteran 
is free to submit new and material evidence, and reopen his 
claim of entitlement to service connection for a skin 
disorder, at any time.  

II.  Entitlement to service connection for a neck disorder

The veteran contends that he injured his neck while on active 
duty in the Republic of Vietnam after he was thrown from his 
armored personnel carrier (APC) upon running over an enemy 
land mine.  A review of the veteran's service medical records 
(SMR's) shows that he was not treated in-service for any neck 
disorders and his August 1971 separation examination report 
indicates a "normal" neck upon discharge.  While the 
evidence shows he has been treated extensively for cervical 
problems since October 1993, the record is devoid of any 
evidence showing a link between his current neck disorder and 
an in-service injury or disease.  Lacking medical evidence of 
an in-service injury and a nexus between the veteran's 
current neck disorder and any in-service injury or disease, 
the Board must deny the veteran's claim of entitlement to 
service connection for a neck disorder as not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§  3.307(d), 
3.309(e) (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

III.  Whether new and material evidence has been submitted to 
reopen a claim for PTSD  

In January 1992, the veteran initially filed a claim for 
service connection for PTSD, which was denied in a May 1992 
rating decision.  Proper notice of that decision was sent to 
the veteran on May 20, 1992.  He did not file a notice of 
disagreement (NOD) within the one year time limit set forth 
in 38 C.F.R. § 20.302(a) and, therefore, the May 1992 rating 
decision denying his claim for service connection for PTSD 
became final.  38 C.F.R. § 20.302(a) (1999);   38 U.S.C.A. 
§ 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
for PTSD specifically requires medical evidence diagnosing 
the condition; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

Evidence submitted since May 1992 which is relevant to the 
veteran's PTSD claim includes the following:  (1) a May 1997 
VA Form 21-4138 (Statement in Support of Claim) in which the 
veteran describes his decorations and several in-service 
stressors; (2) a June 1997 VA C&P PTSD examination report; 
(3) a March 1998 letter handwritten by the veteran in which 
he further describes in-service stressors; (4) an August 1998 
letter handwritten by the veteran, with accompanying 
photographs; and (5) an October 1998 'buddy' statement 
corroborating the veteran's account of several in-service 
stressors.

When the RO adjudicated the veteran's initial PTSD claim in 
May 1992, there was no evidence that the veteran had in fact 
been diagnosed with PTSD.  While the above-cited, recently 
submitted evidence focuses on the verification of in-service 
stressors, it still does not show that the veteran currently 
has PTSD.  In fact, the June 1997 C&P PTSD examination report 
specifically states that the veteran's condition "does not 
meet the criteria for [PTSD]."  Thus the state of the 
evidence in this regard has not changed in this essential 
respect since the RO first considered the veteran's claim in 
May 1992.  Absent competent medical documentation showing a 
current PTSD diagnosis, the Board must find that the newly 
submitted evidence is neither new nor material and therefore 
the veteran's claim of entitlement to service connection for 
PTSD cannot be reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

IV.  Whether new and material evidence has been submitted to 
reopen a claim for a lower back disorder

In August 1971, the veteran initially filed a claim for 
service connection for a lower back condition, which was 
denied in an August 1971 rating decision.  Proper notice of 
that decision was sent to the veteran on September 3, 1971.  
He did not file an NOD within the one year time limit set 
forth in 38 C.F.R. § 20.302(a) and, therefore, the August 
1971 rating decision denying his claim for service connection 
for a lower back condition became final.  38 C.F.R. 
§ 20.302(a) (1999);   38 U.S.C.A. § 7105 (West 1991).

Since the initial August 1971 rating decision denying the 
veteran's claim of entitlement to service connection for a 
lower back condition, the RO has twice considered subsequent 
claims on a new and material basis.  In May 1992 and 
September 1997 rating decisions, the RO declined to reopen 
the veteran's lower back claim, each time finding there was 
no new and material evidence.  It is the latter decision from 
which the veteran presently appeals.  

In the August 1971 rating decision, the RO found that the 
veteran's lower back condition pre-existed his military 
service, and that there was no evidence showing an in-service 
aggravation of that condition.  Evidence submitted since 
August 1971 which is relevant to the veteran's lower back 
claim includes the following:  (1) a February 1995 
lumbosacral spine x-ray examination report, which indicates 
early osteoarthritic changes at L5-S1 but no evidence of 
fracture, subluxation, or other acute pathology; (2) a 
December 1995 MRI examination report, which shows loss of 
disc height and bilateral neural foraminal narrowing at L5-
S1, a disc bulge and associated posterior bone spurring; (3) 
an October 1996 triage report, in which the veteran is 
reported as complaining of lower back pain; (4) a September 
1997 VA Form 21-4138, in which the veteran contends that his 
current lower back condition is attributable to an in-service 
accident involving his APC; (5) photographs of the veteran's 
APC, taken after it had run over an enemy land mine; and (6) 
a December 1998 VA Form 21-4138, in which the veteran asserts 
the chronicity of his lower back condition.  

Upon review of the veteran's SMR's, the Board acknowledges 
on-going treatment of the veteran's lower back while he was 
in service.  However, as noted by the RO in its August 1971 
decision, the veteran admitted to a pre-service lower back 
problem.  This is evidenced by the veteran's affirmative 
response to recurrent back pain in his June 1969 report of 
medical history that accompanies his entrance physical 
examination report.  A note included therein states, "[the 
veteran] claims [he] has spells of back pain in certain 
positions."  Further, an August 1969 entry in the SMR's 
states that the veteran already had a history of lower back 
pain "since he can  remember" and cites an occasion when 
the veteran fell down the stairs when he was five years old.  

The Board finds that the above-referenced evidence is neither 
new nor material because there is still no medical evidence 
showing that the veteran aggravated his pre-existing lower 
back condition while in service.  The SMR's do not denote any 
increase in the severity of the veteran's pre-existing lower 
back condition and there is no post-service medical evidence 
indicating such an increase in severity due to an in-service 
aggravation.  For these reasons, the veteran's claim of 
entitlement to service connection for a lower back condition 
cannot be reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. §§  3.156(a), 3.306 (1999).


ORDER

Entitlement to service connection for a skin disorder, to 
include service connection due to Agent Orange exposure, is 
denied.  

Entitlement to service connection for a neck disorder is 
denied.  


As new and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for PTSD, the claim is not reopened, and the appeal is 
denied.

As new and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for a lower back disorder, the claim is not reopened, and the 
appeal is denied.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

